DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 14/780,392, the examiner acknowledges the decision on appeal dated 7/1/2021. Claims 1-15 are considered as allowable subject matter. 
Examiner`s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Michael Febbo (Reg. # 59205) on September 8, 2021.
The application’s specification has been amended to include a brief description of Fig. 4 as follows:

Fig. 4 is a block diagram of a tangible, non-transitory, computer-readable storage medium containing code for accessing regions of non-volatile memory.  

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1, 7 and 12, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…determine a region of memory ofthe non-volatile memory to which the request pertains by the specified address; determine whether the usage mode of the request is identical to a usage mode of the region of memory to which the request pertains, the usage mode ofthe region of memory being one ofthe non- persistent memory such that the region of memory is exposed as the DRAM, and persistent memory such that the region ofmemory is exposed as the separate disk storage; permit access to the non-volatile memory at the specified address responsive to determining that the usage mode of the request is identical to the usage mode of the region of memory to which the request pertains; and deny access to the non-volatile memory at the specified address responsive to determining that the usage mode of the request is not identical to the usage mode of the region of memory to which the request pertains”.
Prior art Levenglick et al. (US PGPUB 2013/0159663) describes receiving requests to access non-volatile memory that specify addresses and are in accordance a memory controller to determine whether the usage mode of the request is identical to a usage mode of the region of memory to which the request pertains, the usage mode of the region of memory being one of the non-persistent memory such that the region of memory is exposed as the DRAM, and persistent memory such that the region of memory is exposed as the separate disk storage”.
Dependent claim(s) 2-6, 8-11 and 13-15 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 7 and 12 upon which claims 2-6, 8-11 and 13-15 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135